                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNE KASTLER, et al.,                            Case No. 19-cv-02411-HSG
                                   8                       Plaintiffs,                    ORDER GRANTING PRELIMINARY
                                                                                          APPROVAL OF SETTLEMENT
                                   9               v.
                                                                                          Re: Dkt. No. 87
                                  10     OH MY GREEN, INC.,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the unopposed motion for preliminary approval of class action

                                  14   settlement filed by Plaintiffs Anne Kastler, Saul Andrade, and Anthonicia Stallings. Dkt. No. 87

                                  15   (“Mot.”). The parties have reached a settlement regarding Plaintiffs’ claims and now seek

                                  16   preliminary court approval. On July 22, 2021, the Court held a hearing on the parties’ motions for

                                  17   preliminary approval. For the reasons set forth below, the Court GRANTS Plaintiffs’ motion for

                                  18   preliminary approval of class action settlement.

                                  19     I.   BACKGROUND
                                  20          A.        Factual and Procedural Background
                                  21          On February 28, 2019, Plaintiff Anne Kastler filed a wage and hour putative class action

                                  22   complaint against Defendant Oh My Green, now known as Garten, Inc., in the San Mateo County

                                  23   Superior Court. Dkt. No. 1-1. Plaintiff Kastler was employed by Defendant as an hourly, non-

                                  24   exempt employee in California from approximately November 2016 to February 2017. Id. ¶ 18.

                                  25   Defendant removed the case to federal court on May 2, 2019. Dkt. No. 1. On May 9, 2019,

                                  26   Defendant filed a motion to dismiss, Dkt. No. 5, which the Court dismissed as moot after Plaintiff

                                  27   Kastler filed a First Amended Complaint (“FAC”) on May 23, 2019. Dkt. No. 18. The FAC

                                  28   asserted eight causes of action for violations of (1) California Labor Code sections 510 and 1198
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 2 of 19




                                   1   (unpaid overtime); (2) California Labor Code sections 226.7 and 512(a) (unpaid meal period

                                   2   premiums); (3) California Labor Code section 226.7 (unpaid rest period premiums); (4) California

                                   3   Labor Code sections 1194, 1197, and 1197.1 (unpaid minimum wages); (5) California Labor Code

                                   4   sections 201 and 202 (final wages not timely paid); (6) California Labor Code section 226(a) (non-

                                   5   compliant wage statements); (7) California Labor Code sections 2800 and 2802 (unreimbursed

                                   6   business expenses); and (8) California Business and Professional Code section 17200 (Unfair

                                   7   Competition Law, “UCL”). Dkt. No. 15. at 1.

                                   8          Plaintiff Kastler filed a motion to remand, Dkt. No. 12, and Defendant filed a motion to

                                   9   dismiss the FAC, Dkt. No. 21. On October 25, 2019, the Court denied both motions. Dkt. No. 39.

                                  10   On April 1, 2020, the parties participated in a mediation before Judge Michael Latin (Ret.), but did

                                  11   not reach a resolution. Dkt. No. 87-3, Declaration of Edwin Aiwazian (“Aiwazian Decl.”) ¶ 7.

                                  12   The Court granted several stipulations to continue the deadline to file a motion for class
Northern District of California
 United States District Court




                                  13   certification. Dkt. Nos. 45, 48, 52. On November 18, 2020, the Court granted Defendant’s

                                  14   counsel’s motion to withdraw. Dkt. No. 63. On March 15, 2021, the parties participated in

                                  15   another mediation session before Judge Howard R. Broadman (Ret.), of which the parties reached

                                  16   a tentative settlement. Dkt. No. 79.

                                  17          On April 29, 2021, the Court granted the parties’ stipulation to file a second amended

                                  18   complaint (“SAC”) to add Saul Andrade and Anthonicia Stallings as additional named plaintiffs

                                  19   and add a ninth claim under the Private Attorneys General Act (“PAGA”). Dkt. No. 84.

                                  20   Defendant employed Plaintiff Andrade and Plaintiff Stallings as hourly, non-exempt employees in

                                  21   California from approximately June 2017 to February 2018 and December 2018 to January 2019,

                                  22   respectively. SAC ¶¶ 27–28. The SAC alleges that Defendant engaged in uniform practices and

                                  23   procedures that violate the Labor Code: failure to pay regular, minimum, and overtime wages

                                  24   properly, including their rounding policy; failure to pay all compensation due for all work

                                  25   performed; failure to accurately calculate the regular rate for meal, rest, and overtime premiums;

                                  26   failure to provide compliant meal periods, rest periods, and associated premium pay; failure to pay

                                  27   timely wages during employment and upon termination or resignation; failure to provide

                                  28   compliant wage statements; failure to maintain requisite payroll records; and failure to reimburse
                                                                                         2
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 3 of 19




                                   1   necessary business expenses. See generally SAC. On May 3, 2021, Plaintiffs moved for

                                   2   preliminary approval. Dkt. No. 87.

                                   3             Following the hearing on the motion for preliminary approval, the parties filed a

                                   4   supplemental brief in support of their motion and addendum to the settlement agreement to clarify

                                   5   certain elements of the settlement and address the Court’s questions about the notice to be sent to

                                   6   class members and the time for class members to submit a request for exclusion, objection, or

                                   7   dispute. See Dkt. No. 90. The parties also provided a revised notice to reflect the clarifications

                                   8   and changes made. Dkt. No. 90-4. The revised notice adds information concerning the process

                                   9   for submitting a request for exclusion following resolution of any dispute, adds contact

                                  10   information for the State Controller’s Office, and adds a requirement to include the class

                                  11   member’s name, case name, and case number for any dispute in accordance with the settlement

                                  12   agreement. See id.
Northern District of California
 United States District Court




                                  13          B.      Settlement Agreement
                                  14             Following informal and formal discovery and with the assistance of a mediator, the parties

                                  15   entered into a settlement agreement on April 30, 2021. Dkt. No. 87-2 (“SA”). The key terms are

                                  16   as follows:

                                  17             Class Definition: The Settlement Class is defined as:

                                  18                    All current and former non-exempt hourly employees who worked
                                                        for Defendant within California at any time during the period
                                  19                    between February 28, 2015 and preliminary approval.
                                  20   SA ¶ 7.
                                  21             Settlement Benefits: Defendant will make a $500,000 non-reversionary payment into a

                                  22   “Gross Settlement Fund.” Id. ¶ 11. The Gross Settlement Fund includes payments to Class

                                  23   Members, settlement administrative expenses, alleged PAGA penalties in the amount of $50,000,

                                  24   incentive awards, attorney fees, and litigation costs. Id. ¶¶ 11, 17–18. In addition to the Gross

                                  25   Settlement Fund, Defendant will pay its “share of the employer-side payroll taxes on the amount

                                  26   of the Settlement allocated to wages.” Id. ¶ 11.

                                  27             Payments to class members will be made from the “Net Settlement Fund,” the balance of

                                  28   the Gross Settlement Fund after payments have been made for administrative expenses, alleged
                                                                                          3
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 4 of 19




                                   1   PAGA penalties, and any court-approved attorney fees, litigation costs, and incentive awards. Id.

                                   2   ¶¶ 12–13. Defendant will provide the settlement administrator the number of “[w]orkweeks,”

                                   3   defined as “the total number of weeks worked by all” class members during the class period, and

                                   4   the number of workweeks each class member worked. Id. ¶ 13. Each class member will be paid

                                   5   their share of the Net Settlement Fund by calculating their pro rata shares of the workweeks. Id.

                                   6   The Settlement is “predicated upon the estimated eighteen thousand, four hundred and one

                                   7   (18,401) workweeks” for the class period. Id. ¶ 34. “If the number of workweeks is five percent

                                   8   (5%) higher than eighteen thousand, four hundred one (18,401) as of preliminary approval, the

                                   9   Parties agree to increase the Gross Settlement Fund one percent (1%) as appropriate by Twenty-

                                  10   Seven Dollars and Seventeen Cents ($27.17) for each workweek that exceeds the five percent

                                  11   (5%) threshold.” Id.

                                  12          As to the PAGA payment, the parties propose that 75% ($37,500) of the total sum of
Northern District of California
 United States District Court




                                  13   $50,000 will be paid to the California Labor and Workforce Development Agency (“LWDA”). Id.

                                  14   ¶ 18; see Cal. Lab. Code § 2699(i) (providing that penalties under PAGA are split 75% to LWDA

                                  15   and 25% to aggrieved employees). The remaining 25% ($12,500) will be allocated on a pro rata

                                  16   basis to class members “employed by Defendant as non-exempt employees in California during

                                  17   the period from February 28, 2018 to preliminary approval (‘PAGA Period’).” Id. Defendant will

                                  18   calculate the number of “PAGA [w]orkweeks,” defined as “the total number of weeks worked by

                                  19   all” class members during the PAGA period. Id. Any class members employed during the PAGA

                                  20   period will be paid their pro rata share of the PAGA payment regardless of whether they opt out of

                                  21   the class action settlement, but those who opt out of the class action settlement will only be bound

                                  22   by the release as to claims arising under PAGA. Id. Class members must submit any disputes

                                  23   concerning the number of workweeks or PAGA workweeks within 45 days of the initial mailing

                                  24   of class notice by the settlement administrator. Dkt. No. 90-2 at 2.

                                  25          Remaining Funds: Settlement checks that are not cashed within 120 days of mailing will

                                  26   be “tendered to the State Controller’s Office, Unclaimed Property Division in the name of the

                                  27   Settlement Class Member and the amount of the check that was cancelled.” SA ¶ 29.

                                  28          Release: All Settlement Class Members will release the “Released Parties” from:
                                                                                        4
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 5 of 19




                                   1                  any and all claims, demands, rights, liabilities, actions, grievances,
                                                      demands for arbitration, and causes of action, of every nature and
                                   2                  description, that were or could have been asserted based on the facts
                                                      alleged in the SAC, including but not limited to, any state or federal
                                   3                  claims relating to the failure to pay wages and overtime, failure to
                                                      provide meal or rest breaks, failure to pay minimum wage, failure to
                                   4                  provide accurate and complete wage statements, failure to keep
                                                      requisite payroll records, failure to timely pay employees during
                                   5                  employment or at termination, failure to reimburse employees for
                                                      business expenses, unfair competition, PAGA penalties, waiting time
                                   6                  penalties, interest, attorney fees, or any other alleged known or
                                                      unknown wage and hour violations that were alleged or could
                                   7                  reasonably have been alleged based on arising out of the acts, facts,
                                                      transactions, occurrences, representations, or omissions that were
                                   8                  asserted in the Lawsuit (“Released Claims”). Any Class Member who
                                                      receives a payment under PAGA pursuant to Paragraph 18 and who
                                   9                  opts out of the Settlement is only bound by the release of PAGA
                                                      claims.
                                  10
                                       Id. ¶ 30. The “Released Parties” include “Defendant, and all of their past, present, and future
                                  11
                                       officers, directors, agents, employees, attorneys, insurers, re-insurers, parent companies, and
                                  12
Northern District of California




                                       subsidiaries.” Id.
 United States District Court




                                  13
                                              Additional Release by Named Plaintiffs: The three named Plaintiffs make an “additional
                                  14
                                       general release of all claims, known or unknown, in exchange and consideration of the
                                  15
                                       Enhancement Awards . . . which are subject to and contingent upon the Court’s review and
                                  16
                                       approval.” Id. ¶ 31; Dkt. No. 90-2 at 3. Specifically,
                                  17
                                                      Plaintiffs agree to a general release of the Released Parties from all
                                  18                  claims, demands, rights, liabilities, actions, grievances, demands for
                                                      arbitration, and causes of action of every nature and description
                                  19                  whatsoever, known or unknown, pending or threatened, asserted or
                                                      that might have been asserted, whether brought in tort or in contract,
                                  20                  whether under state, federal or local law during the Class Period.
                                                      Except as otherwise specifically provided under this Settlement
                                  21                  Agreement, Plaintiffs expressly waive and relinquish all rights and
                                                      benefits afforded by § 1542 of the Civil Code of the State of
                                  22                  California, which states: “A general release does not extend to claims
                                                      that the creditor or releasing party does not know or suspect to exist
                                  23                  in his or her favor at the time of executing the release and that, if
                                                      known by him or her, would have materially affected his or her
                                  24                  settlement with the debtor or released party.
                                                      ...
                                  25                  Plaintiffs do not release any claim which cannot be released by private
                                                      agreement, such as unemployment compensation claims, workers’
                                  26                  compensation claims, claims of entitlement to vested benefits under
                                                      any 401(k) plan or other ERISA-covered benefit plan provided by
                                  27                  Defendant, or claims after the Effective Date of this Agreement.
                                  28   SA ¶¶ 31–32.
                                                                                         5
                                           Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 6 of 19




                                   1          Class Notice: Simpluris Inc. (“Simpluris”), a third-party settlement administrator, will

                                   2   mail notice of the class action settlement by first-class U.S. mail in English and Spanish to the last

                                   3   known address of each class member. Id. ¶¶ 21, 23. The notice will include: a summary of the

                                   4   claims, a summary of the settlement terms, an estimate of the settlement share and any PAGA

                                   5   payment based on the number of workweeks they worked during the class period and PAGA

                                   6   period, the released claims, and instructions on how to object to and opt out of the settlement,

                                   7   including relevant deadlines. Dkt. No. 90-4.

                                   8          Opt-Out Procedure: The deadline for a class member to submit a request for exclusion is

                                   9   45 days of the mailing of class notice by the settlement administrator. Dkt. No. 90-2 at 2. The

                                  10   parties originally provided only 35 days to opt out, but increased the response deadline to 45 days.

                                  11   Class members who receive a re-mailed notice will have 14 days from the postmark date of the re-

                                  12   mailed notice to submit a request for exclusion. SA ¶ 28. Class members who submit a dispute
Northern District of California
 United States District Court




                                  13   will have 14 days to submit a request for exclusion. Dkt. No. 90-2 at 3.

                                  14          Settlement Administrative Costs: The “reasonable costs of settlement administration

                                  15   through and beyond final approval, are estimated to be no greater than” $11,000. SA ¶ 17. If the

                                  16   fees and costs are less than $11,000, the difference will be included in the Net Settlement Fund.

                                  17   Id. If the fees and costs are greater than $11,000, “no additional fees and costs will be paid from

                                  18   the Gross Settlement Fund.” Dkt. No. 90-2 at 1.1

                                  19          Incentive Award: Plaintiff Kastler will apply for an incentive award up to $7,500, and

                                  20   Plaintiff Andrade and Plaintiff Stallings will each apply for awards of up to $5,000. SA ¶ 16.

                                  21   Defendant will not oppose these requests. Id. If the Court approves less than the amount

                                  22   requested, the difference between the requested and awarded amounts will be included in the Net

                                  23   Settlement Fund.

                                  24          Attorneys’ Fees and Costs: Class Counsel will file an application for attorneys’ fees in an

                                  25   amount up to $175,000,000, as well as costs up to $40,000. Id. ¶¶ 14–15. Defendant will not

                                  26
                                       1
                                  27     The settlement agreement included a provision stating that additional fees and costs would be
                                       paid from the Gross Settlement Fund, but this was inconsistent with the parties’ other
                                  28   representations. The parties clarified at the hearing that the maximum costs of settlement
                                       administration are $11,000 and included this clarification in their addendum. See Dkt. No. 90-2.
                                                                                          6
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 7 of 19




                                   1   oppose these requests. Id. Any difference between the requested and awarded amounts will be

                                   2   included in the Net Settlement Fund. Id.

                                   3    II.   PROVISIONAL CLASS CERTIFICATION

                                   4          A.    Legal Standard
                                   5          The plaintiff bears the burden of showing by a preponderance of the evidence that class

                                   6   certification is appropriate under Federal Rule of Civil Procedure 23. Wal-Mart Stores, Inc. v.

                                   7   Dukes, 564 U.S. 338, 350–51 (2011). Class certification is a two-step process. First, a plaintiff

                                   8   must establish that each of the four requirements of Rule 23(a) is met: numerosity, commonality,

                                   9   typicality, and adequacy of representation. Id. at 349. Second, a plaintiff must establish that at

                                  10   least one of the bases for certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to

                                  11   certify a class under Rule 23(b)(3), she or he must show that “questions of law or fact common to

                                  12   class members predominate over any questions affecting only individual members, and that a class
Northern District of California
 United States District Court




                                  13   action is superior to other available methods for fairly and efficiently adjudicating the

                                  14   controversy.” Fed. R. Civ. P. 23(b)(3).

                                  15          “The criteria for class certification are applied differently in litigation classes and

                                  16   settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019).

                                  17   When deciding whether to certify a litigation class, a district court must consider manageability at

                                  18   trial. Id. However, this concern is not present in certifying a settlement class. Id. at 556–57. In

                                  19   deciding whether to certify a settlement class, a district court “must give heightened attention to

                                  20   the definition of the class or subclasses.” Id. at 557 (citation omitted).

                                  21          B.    Analysis
                                  22          To determine whether provisional certification is appropriate, the Court considers whether

                                  23   the requirements of Rule 23(a) and Rule 23(b)(3) have been met. As discussed in more detail

                                  24   below, the Court finds that they have.

                                  25               i.   Rule 23(a) Certification
                                  26                    a. Numerosity
                                  27          Rule 23(a)(1) requires that the putative class be “so numerous that joinder of all members

                                  28   is impracticable.” The Court finds that numerosity is satisfied here because joinder of the
                                                                                          7
                                          Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 8 of 19




                                   1   estimated 684 class members would be impracticable. Dkt. No. 87-1, Declaration of Graham B.

                                   2   Lippsmith (“Lippsmith Decl.”) ¶ 25.

                                   3                     b. Commonality
                                   4           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” A

                                   5   contention is sufficiently common where “it is capable of classwide resolution — which means

                                   6   that determination of its truth or falsity will resolve an issue that is central to the validity of each

                                   7   one of the claims in one stroke.” Dukes, 564 U.S at 350. Commonality exists where “the

                                   8   circumstances of each particular class member vary but retain a common core of factual or legal

                                   9   issues with the rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79 (9th Cir. 2008).

                                  10   “What matters to class certification . . . is not the raising of common ‘questions’ ― even in droves

                                  11   — but rather the capacity of a classwide proceeding to generate common answers apt to drive the

                                  12   resolution of the litigation.” Dukes, 564 U.S at 350. Even a single common question is sufficient
Northern District of California
 United States District Court




                                  13   to meet this requirement. Id. at 359.

                                  14           Common questions of law and fact in this action include whether Defendant had a policy

                                  15   and practice of failing to pay employees for all hours worked and missed meal periods and rest

                                  16   breaks, whether Defendant provided complete and accurate wage statements, and whether

                                  17   Defendant failed to reimburse employees for necessary business-related expenses. See, e.g., SAC

                                  18   ¶¶ 15, 35, 73, 85, 114. Accordingly, the Court finds that the commonality requirement is met.

                                  19                     c. Typicality
                                  20           Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                  21   of the claims or defenses of the class.” “The test of typicality is whether other members have the

                                  22   same or similar injury, whether the action is based on conduct which is not unique to the named

                                  23   plaintiffs, and whether other class members have been injured by the same course of conduct.”

                                  24   Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992) (quotation omitted). That said,

                                  25   under the “permissive standards” of Rule 23(a)(3), the claims “need not be substantially identical.”

                                  26   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998) (quotation omitted).

                                  27           Plaintiffs’ claims are both factually and legally similar to those of the putative class

                                  28   because Defendant allegedly failed to provide Plaintiffs and all class members meal breaks and
                                                                                           8
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 9 of 19




                                   1   rest periods, overtime wages, and complete and accurate wage statements, and allegedly failed to

                                   2   reimburse Plaintiffs and all class members for necessary business expenses. SAC ¶¶ 29, 35, 38,

                                   3   44–45, 48–49, 52–54. Plaintiffs have not alleged any individual claims. This is sufficient to

                                   4   satisfy the typicality requirement.

                                   5                    d. Adequacy
                                   6          Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent

                                   7   the interests of the class.” The Court must address two legal questions: (1) whether the named

                                   8   Plaintiffs and their counsel have any conflicts of interest with other class members and (2) whether

                                   9   the named Plaintiffs and their counsel will prosecute the action vigorously on behalf of the class.

                                  10   See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). This inquiry “tend[s] to

                                  11   merge” with the commonality and typicality criteria. Gen. Tel. Co. of Sw. v. Falcon, 457 U.S.

                                  12   147, 158 n.13 (1982). In part, these requirements determine whether “the named plaintiff’s claim
Northern District of California
 United States District Court




                                  13   and the class claims are so interrelated that the interests of the class members will be fairly and

                                  14   adequately protected in their absence.” Id.

                                  15          The Court is unaware of any actual conflicts of interest in this matter and no evidence in

                                  16   the record suggests that either Plaintiffs or proposed class counsel have a conflict with other class

                                  17   members. Plaintiffs’ counsel has been appointed class counsel in numerous federal and state class

                                  18   actions and represented plaintiffs in wage-and-hour class and PAGA representative actions.

                                  19   Lippsmith Decl. ¶ 10; Aiwazian Decl. ¶ 6. The Court finds that proposed class counsel and

                                  20   Plaintiffs have prosecuted this action vigorously on behalf of the class to date, and will continue to

                                  21   do so. The adequacy of representation requirement, therefore, is satisfied.

                                  22              ii.   Rule 23(b)(3) Certification
                                  23          To certify a class, a plaintiff must satisfy the two requirements of Rule 23(b)(3). First,

                                  24   “questions of law or fact common to class members [must] predominate over any questions

                                  25   affecting only individual members.” Fed. R. Civ. P. 23(b)(3). And second, “a class action [must

                                  26   be] superior to other available methods for fairly and efficiently adjudicating the controversy.” Id.

                                  27                    a. Predominance
                                  28          The “predominance inquiry tests whether proposed classes are sufficiently cohesive to
                                                                                         9
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 10 of 19




                                   1   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                   2   (2016) (citation and quotations omitted). The Supreme Court has defined an individualized

                                   3   question as one where “members of a proposed class will need to present evidence that varies from

                                   4   member to member.” Id. (citation and quotations omitted). A common question, on the other

                                   5   hand, is one where “the same evidence will suffice for each member to make a prima facie

                                   6   showing [or] the issue is susceptible to generalized, class-wide proof.” Id. (citation and quotations

                                   7   omitted).

                                   8          Here, the Court concludes that for purposes of settlement, common questions raised by

                                   9   Plaintiffs’ claims predominate over questions affecting only individual members of the proposed

                                  10   class. Plaintiffs allege that Defendant, as part of its “pattern and practice of wage abuse against

                                  11   their hourly-paid or non-exempt employees,” failed to compensate its hourly non-exempt

                                  12   employees for all hours worked, failed to provide meal and rest breaks and complete and accurate
Northern District of California
 United States District Court




                                  13   wage statements, and failed to reimburse them for reasonable expenses. SAC ¶¶ 29, 35, 48–54;

                                  14   Lippsmith Decl. ¶ 24; Aiwazian Decl. ¶ 15. Because under Plaintiffs’ allegations Defendant’s

                                  15   wage and hour policies were uniform and violated California law, the Court finds the

                                  16   predominance requirement is met for purposes of provisional class certification.

                                  17                    b. Superiority
                                  18          The superiority requirement tests whether “a class action is superior to other available

                                  19   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  20   Court considers four non-exclusive factors: (1) the interest of each class member in individually

                                  21   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  22   litigation concerning the controversy already commenced by or against the class; (3) the

                                  23   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                  24   difficulties likely to be encountered in the management of a class action. Id.

                                  25          The Court concludes that a class action enables the most efficient use of Court and attorney

                                  26   resources and reduces costs to the class members by allocating costs among them. Further, this

                                  27   forum is appropriate, and there are no obvious difficulties in managing this class action.

                                  28          The Court finds that the predominance and superiority requirements of Rule 23(b)(3) are
                                                                                         10
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 11 of 19




                                   1   met.

                                   2               iii.    Class Representatives and Class Counsel
                                   3          Because the Court finds that Plaintiffs meet the commonality, typicality, and adequacy

                                   4   requirements of Rule 23(a), the Court appoints the Named Plaintiffs as class representatives.

                                   5   When a court certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(c)(1)(B).

                                   6   Factors that courts must consider when making that decision include:

                                   7                      (i) the work counsel has done in identifying or investigating potential
                                                          claims in the action;
                                   8                      (ii) counsel’s experience in handling class actions, other complex
                                                          litigation, and the types of claims asserted in the action;
                                   9                      (iii) counsel’s knowledge of the applicable law; and
                                                          (iv) the resources that counsel will commit to representing the class.
                                  10

                                  11   Fed. R. Civ. P. 23(g)(1)(A).

                                  12          Counsel have investigated and litigated this case throughout its existence and have
Northern District of California
 United States District Court




                                  13   submitted declarations detailing their expertise in representing plaintiffs in class action suits,

                                  14   especially wage-and-hour class actions. Lippsmith Decl. ¶ 10, 12; Aiwazian Decl. ¶ 6.

                                  15   Accordingly, the Court appoints the law firms of LippSmith LLP and Lawyers for Justice, PC as

                                  16   Class Counsel.

                                  17   III.   PRELIMINARY SETTLEMENT APPROVAL

                                  18          A.      Legal Standard
                                  19          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                  20   certified class—or a class proposed to be certified for purposes of settlement—may be settled . . .

                                  21   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                  22   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re

                                  23   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                  24   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                  25   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                  26          Where the parties reach a class action settlement prior to class certification, district courts

                                  27   apply “‘a higher standard of fairness’ and ‘a more probing inquiry than may normally be required

                                  28   under Rule 23(e).’” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012) (citation omitted).
                                                                                            11
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 12 of 19




                                   1   Such settlement agreements “must withstand an even higher level of scrutiny for evidence of

                                   2   collusion or other conflicts of interest than is ordinarily required under Rule 23(e) before securing

                                   3   the court’s approval as fair.” Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1048–49 (9th Cir.

                                   4   2019) (quoting In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011)). A

                                   5   more “‘exacting review’ is warranted ‘to ensure that class representatives and their counsel do not

                                   6   secure a disproportionate benefit at the expense of the unnamed plaintiffs who class counsel had a

                                   7   duty to represent.’” Id. (citations and quotations omitted).

                                   8          Courts may preliminarily approve a settlement and notice plan to the class if the proposed

                                   9   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  10   not grant improper preferential treatment to class representatives or other segments of the class;

                                  11   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                  12   Adware Litig., No. 15-MD-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018)
Northern District of California
 United States District Court




                                  13   (citation omitted). Courts lack the authority, however, to “delete, modify or substitute certain

                                  14   provisions. The settlement must stand or fall in its entirety.” Hanlon v. Chrysler Corp., 150 F.3d

                                  15   1011, 1026 (9th Cir. 1998).

                                  16          B.        Analysis
                                  17               i.      Evidence of Conflicts and Signs of Collusion
                                  18          The first factor the Court considers is whether there is evidence of collusion or other

                                  19   conflicts of interest. See id. The Ninth Circuit has directed district courts to look for “subtle signs

                                  20   of collusion,” which include whether counsel will receive a disproportionate distribution of the

                                  21   settlement, whether the parties negotiate a “‘clear sailing’ arrangement (i.e., an arrangement where

                                  22   defendant will not object to a certain fee request by class counsel),” and whether the parties agree

                                  23   to a reverter that returns unclaimed funds to the defendant. Id.

                                  24          As discussed above, the proposed settlement is non-reversionary with all unclaimed funds

                                  25   “tendered to the State Controller’s Office, Unclaimed Property Division in the name of the

                                  26   Settlement Class Member and the amount of the check that was cancelled.” SA ¶ 29; see also Roe

                                  27   v. Jose Torres L.D. Latin Club Bar, Inc., No. 19-CV-06088-LB, 2020 WL 5074392, at *10 (N.D.

                                  28   Cal. Aug. 27, 2020) (granting final approval of settlement requiring “[p]ayments for the settlement
                                                                                         12
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 13 of 19




                                   1   class members for whom the settlement administrator lacks mailing addresses and/or whose notice

                                   2   settlement administrator deemed undeliverable shall be submitted . . . to the California State

                                   3   Controller’s Office”). However, the Settlement Agreement contains a clear sailing arrangement,

                                   4   which states that “Defendant will not oppose[] payment of attorney fees from the Gross Settlement

                                   5   Fund in an amount up to One Hundred Seventy-Five Thousand Dollars ($175,000.00) i.e., thirty

                                   6   five percent (35%) of the Gross Settlement Fund” and that “Defendant will not oppose[] payment

                                   7   of Class Counsel’s litigation costs from the Gross Settlement Fund, in an amount up to Forty

                                   8   Thousand Dollars ($40,000.00).” Id. ¶¶ 14–16.

                                   9                    a. Clear Sailing Provision
                                  10          Clear sailing provisions are not prohibited, though they “‘by [their] nature deprive[ ] the

                                  11   court of the advantages of the adversary process’ in resolving fee determinations and are therefore

                                  12   disfavored.” Roes, 944 F.3d at 1050 (quoting In re Bluetooth, 654 F.3d at 949) (alterations in
Northern District of California
 United States District Court




                                  13   original). The Ninth Circuit has noted that clear sailing arrangements are “important warning

                                  14   signs of collusion,” because “‘[t]he very existence of a clear sailing provision increases the

                                  15   likelihood that class counsel will have bargained away something of value to the class.’” Id. at

                                  16   1051 (quoting In re Bluetooth, 654 F.3d at 948). Accordingly, when confronted with a clear

                                  17   sailing provision, the district court has a heightened duty to “scrutinize closely the relationship

                                  18   between attorneys’ fees and benefit to the class, being careful to avoid awarding ‘unreasonably

                                  19   high’ fees simply because they are uncontested.” Id. (citation and quotations omitted).

                                  20          Here, counsel will request fees up to $175,000 and costs up to $40,000. SA ¶¶ 14–16.

                                  21   When deciding to award attorney’s fees and costs, the Court has discretion in a common fund case

                                  22   to choose either (1) the lodestar method or (2) the percentage-of-the-fund. Vizcaino v. Microsoft

                                  23   Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). Under the percentage-of-recovery method, twenty-

                                  24   five percent of a common fund is the benchmark for attorneys’ fees award. See, e.g., In re

                                  25   Bluetooth, 654 F.3d at 942 (“[C]ourts typically calculate 25% of the fund as the ‘benchmark’ for a

                                  26   reasonable fee award, providing adequate explanation in the record of any ‘special circumstances’

                                  27   justifying a departure.”). Class Counsel asserts that they have spent 415.3 hours litigating this

                                  28   action and their lodestar incurred to date is $231,155. Lippsmith Decl. ¶ 34. Counsel estimates
                                                                                         13
                                           Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 14 of 19




                                   1   that they will spend 200 more hours through final approval and settlement administration,

                                   2   resulting in $107,000 in future additional lodestar for an estimated future total of $338,155. Id.2

                                   3   Counsel thus asserts the requested maximum sum of $175,000 represents 52% of their lodestar.

                                   4   See id.; see also Mot. at 21. Based on Counsel’s representations, the Court also notes the

                                   5   requested fee is below the current lodestar amount incurred to date.

                                   6           The Court recognizes that Class Counsel obtained results for the prospective class

                                   7   members, as discussed below in Section III(B)(iii)(c). And Class Counsel did assume substantial

                                   8   risk in litigating this action on a contingency fee basis, and incurring costs without the guarantee

                                   9   of payment for its litigation efforts. Further, the agreement does not contemplate a

                                  10   disproportionate cash allocation between counsel and the class, as was the case in Roes. See Roes,

                                  11   944 F.3d at 1051 (“Here, more of the available $2 million in settlement cash ultimately went to

                                  12   attorneys’ fees ($950,000) than would be distributed to class members ($864,115).”). Even if the
Northern District of California
 United States District Court




                                  13   Court were to award 35% in attorneys’ fees, the majority of the settlement cash will still be

                                  14   distributed to class members. The Court is cognizant of its obligations to evaluate class fee

                                  15   awards with particular rigor, and at the final approval stage will carefully scrutinize the

                                  16   circumstances and determine what attorneys’ fee awards is appropriate in this case. Accordingly,

                                  17   given that counsel will not receive a disproportionate amount of the settlement agreement and that

                                  18   the settlement is non-reversionary, the Court does not find that the clear sailing provision weighs

                                  19   against preliminary approval.

                                  20                    b. Preferential Treatment
                                  21           The Court next considers whether the settlement agreement provides preferential treatment

                                  22   to any class member. The Ninth Circuit has instructed that district courts must be “particularly

                                  23   vigilant” for signs that counsel have allowed the “self-interests” of “certain class members to

                                  24   infect negotiations.” In re Bluetooth, 654 F.3d at 947. For that reason, courts in this district have

                                  25   consistently stated that preliminary approval of a class action settlement is inappropriate where the

                                  26
                                       2
                                  27     Plaintiffs’ motion indicated an estimated future lodestar total of $338,622. Mot. at 21. But the
                                       inputs provided calculate an estimated total of $338,155. This discrepancy does not make a
                                  28   difference for purposes of counsel’s assertion that the estimated sum represents 52% of the total
                                       anticipated lodestar.
                                                                                         14
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 15 of 19




                                   1   proposed agreement “improperly grant[s] preferential treatment to class representatives.” Lenovo,

                                   2   2018 WL 6099948, at *8 (citation and quotations omitted).

                                   3          As previously noted, the Settlement Agreement authorizes payment from the Gross

                                   4   Settlement Fund of up to $7,500 to Plaintiff Kastler, $5,000 to Plaintiff Andrade, and $5,000 to

                                   5   Plaintiff Stallings for their service as Class Representatives. Id. ¶ 16. Although the Settlement

                                   6   Agreement authorizes Plaintiffs to seek incentive awards up to $7,500, the Court will ultimately

                                   7   determine whether they are entitled to such an award and the reasonableness of the amount

                                   8   requested. Incentive awards “are intended to compensate class representatives for work done on

                                   9   behalf of the class, to make up for financial or reputational risk undertaken in bringing the action.”

                                  10   Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Plaintiffs must provide

                                  11   sufficient evidence to allow the Court to evaluate Plaintiffs’ award “individually, using ‘relevant

                                  12   factors includ[ing] the actions the plaintiff has taken to protect the interests of the class, the degree
Northern District of California
 United States District Court




                                  13   to which the class has benefitted from those actions, . . . [and] the amount of time and effort the

                                  14   plaintiff expended in pursuing the litigation . . . .’” Stanton v. Boeing Co., 327 F.3d 938, 977 (9th

                                  15   Cir. 2003) (citation omitted). The Court will consider the evidence presented at the final fairness

                                  16   hearing and evaluate the reasonableness of any incentive award request. Nevertheless, because

                                  17   incentive awards are not per se unreasonable, the Court finds that this factor weighs in favor of

                                  18   preliminary approval. See Rodriguez, 563 F.3d at 958 (finding that “[i]ncentive awards are fairly

                                  19   typical in class action cases” and “are discretionary” (emphasis omitted)).

                                  20                     c. Settlement within Range of Possible Approval
                                  21          The third factor the Court considers is whether the settlement is within the range of

                                  22   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  23   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” Lenovo,

                                  24   2018 WL 6099948, at *8. This requires the Court to evaluate the strength of Plaintiffs’ case.

                                  25          Here, Plaintiffs assert that “Defendant’s dire financial circumstances became the driving

                                  26   issue during litigation and both mediations.” Mot. at 12. Class Counsel deposed Defendant’s

                                  27   Rule 30(b)(6) witness, who testified that “Defendant had implemented massive layoffs to salvage

                                  28   funds, shuttered the majority of its operations, and experienced severe depletions in revenue.”
                                                                                          15
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 16 of 19




                                   1   Lippsmith Decl. ¶ 26. Class Counsel asserts that investigation leading into mediation and

                                   2   information obtained during mediation confirmed that the expected recovery could be “$0 because

                                   3   Defendant anticipates going under if it cannot resolve these claims.” Id. However, Plaintiffs

                                   4   calculated potential recoveries using available employment data, including “information on

                                   5   numbers of employees, hours, pay periods, compensation rates, overtime compensation, meal and

                                   6   rest periods, and other relevant information.” Id. ¶ 27. Specifically, Class Counsel and Plaintiffs’

                                   7   expert analyzed the employment data to “model potential recoveries for liabilities such as unpaid

                                   8   overtime, failure to provide meal and rest breaks, . . . PAGA, and other Labor Code Penalties.” Id.

                                   9   ¶ 27. For example, assuming a high rate of violations, (i.e., every class member was unpaid for

                                  10   one hour of the estimated 18,401 workweeks in the class period at the average overtime rate of

                                  11   $30.27), “unpaid overtime damages would be $556,998.27.” Id. ¶ 25. Similarly, “[a]ssuming one

                                  12   violation of meal and rest break damages for every employee for 18,401 workweeks, meal and rest
Northern District of California
 United States District Court




                                  13   break damages would be $371,332 based on the average hourly rate of $20.18.” Id. And Labor

                                  14   Code penalties “started in the $700,000s.” Id. Plaintiffs note that these valuations represent “high

                                  15   ranges of recoveries” and “assum[e] regular violations impacting every employee every week,

                                  16   which will be challenging to prove.” Mot. at 13.

                                  17          Based on the high potential recovery estimates provided, the Gross Settlement amount of

                                  18   $500,000 represents a fraction of Defendant’s potential statutory damage exposure. But Plaintiffs

                                  19   acknowledge the substantial risks of further litigation given the complex issues that could defeat

                                  20   class certification and the need to “receive a favorable verdict capable of withstanding a potential

                                  21   appeal . . . before Defendant becomes insolvent.” Mot. at 13. The Court finds that this risk

                                  22   weighs in favor of granting preliminary approval. See Wren v. RGIS Inventory Specialists, No. C-

                                  23   06-05778 JCS, 2011 WL 1230826, at *8 (N.D. Cal. Apr. 1, 2011) (“[D]istrict courts have found

                                  24   that settlements for substantially less than the plaintiffs’ claimed damages were fair and

                                  25   reasonable, especially when taking into account the uncertainties involved with litigation.”).

                                  26                    d. Obvious Deficiencies
                                  27          The fourth and final factor that the Court considers is whether there are obvious

                                  28   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore
                                                                                        16
                                           Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 17 of 19




                                   1   finds that this factor weighs in favor of preliminary approval.

                                   2                                              *       *      *

                                   3           Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                   4   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval. The Court
                                   5   DIRECTS the parties to include both a joint proposed order and a joint proposed judgment when
                                   6   submitting their motion for final approval.
                                   7   IV.     PROPOSED CLASS NOTICE PLAN
                                   8           For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                   9   notice that is practicable under the circumstances, including individual notice to all members who
                                  10   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Individual notice must
                                  11   be sent to all class members “whose names and addresses may be ascertained through reasonable
                                  12   effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974).
Northern District of California
 United States District Court




                                  13           With respect to the content of the notice itself, the notice must clearly and concisely state
                                  14   in plain, easily understood language:
                                  15           (i)     the nature of the action;
                                               (ii)    the definition of the class certified;
                                  16           (iii)   the class claims, issues, or defenses;
                                               (iv)    that a class member may enter an appearance through an attorney if
                                  17                   the member so desires;
                                               (v)     that the court will exclude from the class any member who requests
                                  18                   exclusion;
                                               (vi)    the time and manner for requesting exclusion; and
                                  19           (vii)   the binding effect of a class judgment on members[.]
                                  20   Fed. R. Civ. P. 23(c)(2)(B).
                                  21           The Court finds that the proposed notice process is “‘reasonably calculated, under all the
                                  22   circumstances,’ to apprise all class members of the proposed settlement.” Roes, 944 F.3d at 1045
                                  23   (citation omitted). The parties have agreed that Simpluris, a third-party settlement administrator,
                                  24   will mail notice of the class action settlement by first-class U.S. mail to the last known address of
                                  25   each class member, as provided by Defendant and updated by the administrator as appropriate.3
                                  26   SA ¶ 23. Simpluris will mail the notice within 10 days of receiving the class list and relevant
                                  27

                                  28
                                       3
                                        The Court grants Plaintiffs’ request to appoint Simpluris as the settlement administrator. See
                                       Mot. at 22.
                                                                                        17
                                            Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 18 of 19




                                   1   information. Id. The deadline to dispute the number of workweeks, opt out, or object is 45 days

                                   2   from the date of the initial mailing of the class notice. Dkt. No. 90-2 at 2. Any notice returned as

                                   3   undeliverable will be sent to any updated address provided with the returned mail. SA ¶ 28. If no

                                   4   forwarding address is provided, the administrator will try to determine a correct address “by use of

                                   5   skip-tracing or other search, using the name, address, and/or Social Security number of the Class

                                   6   member involved.” Id.4 For class members who receive a re-mailed notice, the deadline to opt

                                   7   out, object, or submit a dispute is 14 days from the postmark date of the re-mailed notice. Id. ¶ 24.

                                   8   Class members who submit a dispute will have 14 days from when notice of the dispute of

                                   9   resolution is transmitted to opt out. Dkt. No. 90-2 at 3.

                                  10            The parties attached a copy of their proposed class notices to the settlement agreement.

                                  11   Dkt. No. 87-2, Ex. 1. As noted, the parties provided a revised notice to reflect clarifications and

                                  12   changes made. Dkt. No. 90-4. The notice describes the information required by Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 23, in addition to information about submitting any disputes about the estimated

                                  14   workweeks, as well as requests for attorneys’ fees, litigation costs, incentive awards, and

                                  15   administration costs. Id. at 2. The Court finds that the content of the proposed notice provides

                                  16   sufficient information about the case and thus conforms with due process requirements. See

                                  17   Hyundai, 926 F.3d at 567 (“Notice is satisfactory if it generally describes the terms of the

                                  18   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

                                  19   forward and be heard.” (citation and quotations omitted)).

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27   4
                                         The parties and settlement administrator will “enter into a confidentiality agreement with respect
                                  28   to the Class List and Information and use a secure method of transmitting such data.” Dkt. No.
                                       90-2 at 1.
                                                                                        18
                                         Case 4:19-cv-02411-HSG Document 91 Filed 08/13/21 Page 19 of 19



                                        V.    CONCLUSION
                                   1
                                              For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for preliminary approval
                                   2
                                       of class action settlement. The parties are DIRECTED to meet and confer and stipulate to a
                                   3
                                       schedule of dates for each event listed below, which shall be submitted to the Court within seven
                                   4
                                       days of the date of this Order:
                                   5

                                   6                                     Event                                    Date
                                   7             Deadline for Settlement Administrator to mail
                                                 notice to all putative Class Members
                                   8             Filing deadline for attorneys’ fees and costs motion
                                                 Filing deadline for incentive payment motion
                                   9             Deadline for Class Members to opt-out or object to
                                                 settlement and/or application for attorneys’ fees and
                                  10
                                                 costs and incentive payment, at least 45 days after
                                  11             the filing of the motions for attorneys’ fees and
                                                 incentive payments
                                  12             Filing deadline for final approval motion
Northern District of California
 United States District Court




                                                 Final fairness hearing and hearing on motions
                                  13
                                              The parties are further DIRECTED to implement the proposed class notice plan.
                                  14

                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: August 13, 2021
                                  17
                                                                                       ______________________________________
                                  18
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        19
